Citation Nr: 1232330	
Decision Date: 09/19/12    Archive Date: 09/24/12

DOCKET NO.  06-12 790	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Lincoln, Nebraska


THE ISSUES

1.  Entitlement to service connection for a left ear hearing loss disability.
 
2.  Entitlement to service connection for residuals of cold injury, claimed as cold damage.

3.  Entitlement to service connection for migraine headaches.

4.  Entitlement to service connection for bilateral tendonitis of the feet.

5.  Entitlement to service connection for coronary artery disease status post coronary artery bypass graft (CABG), claimed as heart problems.


REPRESENTATION

Veteran represented by:	The American Legion


WITNESSES AT HEARING ON APPEAL

The Veteran and his spouse


ATTORNEY FOR THE BOARD

Arif Syed, Associate Counsel


INTRODUCTION

The Veteran has verified service on active duty from August 1970 to October 1970 and from April 1971 to June 1978.

This matter comes before the Board of Veterans' Appeals (Board) on appeal from a September 2005 decision by the above Department of Veterans Affairs (VA) Regional Office (RO), which denied service connection for the above stated conditions.

In July 2007, a Travel Board hearing was held before the undersigned Veterans Law Judge at the Lincoln RO.  A transcript of that proceeding has been associated with the claims file.

In September 2008 and July 2011, the Board remanded the Veteran's claims.  The VA Appeals Management Center (AMC) continued the previous denial of the claims in March 2010 and June 2012 supplemental statements of the case (SSOCs).  Accordingly, the Veteran's VA claims folder has been returned to the Board for further appellate proceedings.





FINDINGS OF FACT

1.  The competent and probative evidence does not support a finding that a relationship exists between the Veteran's currently diagnosed left ear hearing loss disability and his military service.

2.  The competent and probative evidence does not support a finding that a relationship exists between the Veteran's currently diagnosed cold weather injury residuals and his military service.

3.  The competent and probative evidence does not support a finding that a relationship exists between the Veteran's currently diagnosed migraine headaches and his military service.

4.  The competent and probative evidence does not support a finding that a relationship exists between the Veteran's currently diagnosed bilateral tendonitis of the feet and his military service.

5.  The competent and probative evidence does not support a finding that a relationship exists between the Veteran's currently diagnosed coronary artery disease and his military service.


CONCLUSIONS OF LAW

1.  A left ear hearing loss disability was not incurred in or aggravated by active military service.  38 U.S.C.A. §§ 1101, 1110, 1112, 1113, 1131 (West 2002); 38 C.F.R. §§ 3.303, 3.307, 3.309, 3.385 (2011).

2.  Cold weather injury residuals was not incurred in or aggravated by active military service.  38 U.S.C.A. §§ 1101, 1110, 1112, 1113, 1131 (West 2002); 38 C.F.R. §§ 3.303, 3.307, 3.309 (2011).

3.  Migraine headaches were not incurred in or aggravated by active military service.  38 U.S.C.A. §§ 1101, 1110, 1131 (West 2002); 38 C.F.R. § 3.303 (2011).

4.  Bilateral tendonitis of the feet was not incurred in or aggravated by active military service.  38 U.S.C.A. §§ 1101, 1110, 1112, 1113, 1131 (West 2002); 38 C.F.R. §§ 3.303, 3.307, 3.309 (2011).  

5.  Coronary artery disease status post CABG was not incurred in or aggravated by active military service.  38 U.S.C.A. §§ 1101, 1110, 1112, 1113, 1131 (West 2002); 38 C.F.R. §§ 3.303, 3.307, 3.309 (2011).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

The Veteran seeks entitlement to service connection for a left ear hearing loss disability, cold weather injury residuals, migraine headaches, bilateral tendonitis of the feet, and coronary artery disease.  

In the interest of clarity, the Board will discuss certain preliminary matters.  The issues on appeal will then be analyzed and a decision rendered.

I.  Stegall Concerns

As alluded to above, in September 2008 and July 2011, the Board remanded these claims and ordered the agency of original jurisdiction (AOJ) to obtain outstanding service treatment records as well as schedule the Veteran for a VA examination for his cold weather injury residuals and associate a report of the examination with his claims folder.  The Veteran's claims were then to be readjudicated.  

Pursuant to the Board's remand instructions, outstanding service treatment records were obtained and associated with the Veteran's claims folder.  Additionally, the Veteran was afforded a VA examination in March 2010 for his cold weather injury residuals and a report of the examination was associated with his claims folder.  The AMC readjudicated the Veteran's claims in the March 2010 and June 2012 SSOCs.  
To this extent, the Board's remand instructions have been substantially complied with.  See Stegall v. West, 11 Vet. App. 268, 271 (1998) [where the remand orders of the Board are not complied with, the Board errs as a matter of law when it fails to ensure compliance].  

II. The Veterans Claims Assistance Act of 2000

The Board has given consideration to the Veterans Claims Assistance Act of 2000 (VCAA).  The VCAA includes an enhanced duty on the part of VA to notify a claimant as to the information and evidence necessary to substantiate a claim for VA benefits.  The VCAA also defines the obligations of VA with respect to its statutory duty to assist a claimant in the development of his claim.  See 38 U.S.C.A. §§ 5103, 5103A (West 2002).

A.  Notice

The VCAA, codified in pertinent part at 38 U.S.C.A. §§ 5103, 5103A (West 2002 & Supp. 2010), and the pertinent implementing regulation, codified at 38 C.F.R. § 3.159 (2011), provides that VA will assist a claimant in obtaining evidence necessary to substantiate a claim but is not required to provide assistance to a claimant if there is no reasonable possibility that such assistance would aid in substantiating the claim.  It also requires VA to notify the claimant and the claimant's representative, if any, of any information, and any medical or lay evidence, not previously provided to the Secretary that is necessary to substantiate the claim.  As part of the notice, VA is to specifically inform the claimant and the claimant's representative, if any, of which portion, if any, of the evidence is to be provided by the claimant and which part, if any, VA will attempt to obtain on behalf of the claimant.  

The Board also notes that the Court has held that the plain language of 38 U.S.C.A. § 5103(a) requires that notice to a claimant pursuant to the VCAA be provided "at the time" that, or "immediately after," VA receives a complete or substantially complete application for VA-administered benefits.  Pelegrini v. Principi, 18 Vet. App. 112, 119 (2004).
In the case at hand, the record reflects that the originating agency provided the Veteran with the required notice by a letter mailed in March 2005, and notice with respect to the effective-date element of the claim, by a letter mailed in March 2006.  Although the March 2006 letter pertaining to the effective-date element of the claim was provided after the initial adjudication of the claims, the Board finds that the Veteran has not been prejudiced by the timing of this letter.  See Bernard v. Brown, 4 Vet. App. 384, 394 (1993).  In this regard, the Board notes that following the provision of the required notice and the completion of all indicated development of the record, the AMC readjudicated the Veteran's claims in March 2010 and June 2012 SSOCs.  See Overton v. Nicholson, 20 Vet. App. 427, 437 (2006) (A timing error may be cured by a new VCAA notification followed by a readjudication of the claim).  There is no indication or reason to believe that the ultimate decision of the originating agency on the merits of the claims would have been different had complete VCAA notice been provided at an earlier time.

B.  Duty to assist

In general, the VCAA provides that VA shall make reasonable efforts to assist a claimant in obtaining evidence necessary to substantiate a claim for VA benefits, unless no reasonable possibility exists that such assistance would aid in substantiating the claim.  The law affords that the assistance provided by VA shall include providing a medical examination or obtaining a medical opinion when such an examination or opinion is necessary to make a decision on the claim.  
See 38 U.S.C.A. § 5103A (West 2002); 38 C.F.R. § 3.159 (2011).  Specifically, under 38 C.F.R. § 3.159(c)(4) (2011), VA will provide a medical examination or opinion if the information and evidence of record does not contain sufficient medical evidence for VA to make a decision on the claim but:  (1) contains competent lay or medical evidence that the claimant has a current diagnosed disability, or persistent or recurring symptoms of disability; (2) establishes that the Veteran suffered an event, injury, or disease in service; and (3) indicates that the claimed disability or symptoms may be associated with the established event, injury, or disease in service.  See 38 U.S.C.A. § 5103A(d) (West 2002); 38 C.F.R. § 3.159(c)(4) (2011); see also McLendon v. Nicholson, 20 Vet. App. 79 (2006).  

In the instant case, the Board finds reasonable efforts have been made to assist the Veteran in obtaining evidence necessary to substantiate his claims.  There is no reasonable possibility that further assistance would aid in substantiating the claims.  The pertinent evidence of record includes the Veteran's statements, service treatment records, as well as postservice VA and private treatment records.  

The Veteran was afforded VA examinations for his left ear hearing loss disability, cold weather injury residuals, migraine headaches, and bilateral tendonitis of the feet in June 2005, March 2010, August 2005, and March 2010.  The examination reports reflect that the examiners interviewed and examined the Veteran, reviewed his claims folder, reviewed his past medical history, documented his current medical conditions, and rendered appropriate diagnoses consistent with the remainder of the evidence of record.  The Board therefore concludes that the VA examination reports are adequate for evaluation purposes.  See 38 C.F.R. § 4.2 (2011); see also Barr v. Nicholson, 21 Vet. App. 303, 312 (2007) [holding that when VA undertakes to provide a VA examination or obtain a VA opinion, it must ensure that the examination or opinion is adequate].  

The Board acknowledges that the Veteran was not provided a VA examination and nexus opinion with regard to his claim for coronary artery disease.  However, there is sufficient evidence to decide this claim, and that further medical examination or opinion is not necessary to decide the claim for service connection for coronary artery disease.  See 38 U.S.C.A. § 5103A(d); 38 C.F.R. § 3.159(c)(4); see also McLendon v. Nicholson, 20 Vet. App. 79 (2006).  In the present case, as discussed in further detail below, the credible evidence does not establish that the Veteran suffered in-service coronary artery disease or injury causing such.  The Veteran's available service records do not reflect any evidence which corroborate the claimed in-service coronary artery disease.  Moreover, as set forth below, the Board has found the Veteran's allegations concerning the alleged in-service coronary artery disease to be inherently contradictory, unreliable and not credible.  The Board has considered whether medical opinion reviewing such evidence may be able to discern "markers" of coronary artery disease, but the Veteran's somewhat incredulous story of the in-service coronary artery disease could not lead to any probative evidence by any examiner supporting the claim.  See generally Reonal v. Brown, 5 Vet. App. 458, 461 (1993); see also Miller v. West, 11 Vet. App. 345, 348 (1998) (a bare conclusion, even one reached by a health care professional, is not probative without a factual predicate in the record.)  Accordingly, a VA examination is not warranted.

The facts of this case are different than the facts in Charles v. Principi, 16 Vet. App. 370 (2002), in which the Court held that VA erred in failing to obtain a medical nexus opinion where evidence showed acoustic trauma in service and a current diagnosis of tinnitus.  Significantly, in this case, there is no objective evidence of record that establishes or suggests that the Veteran sustained coronary artery disease or injury causing such in service.  

The Board finds that under the circumstances of this case, VA has satisfied the notification and duty to assist provisions of the law and that no further action pursuant to the VCAA need be undertaken on the Veteran's behalf.

The Board additionally observes that all appropriate due process concerns have been satisfied.  See 38 C.F.R. § 3.103 (2011).  The Veteran has been accorded the opportunity to present evidence and argument in support of his claims.  He has retained the services of a representative.  He was afforded a personal hearing in July 2007.

Accordingly, the Board will proceed to a decision.

III.  Claims for Service Connection 

Generally, service connection may be granted for disability or injury incurred in or aggravated by active military service.  See 38 U.S.C.A. §§ 1110, 1131 (West 2002); 38 C.F.R. § 3.303 (2011).

In order to establish service connection for the claimed disorder, there must be 
(1) medical evidence of a current disability; (2) medical, or in certain circumstances, lay evidence of in-service incurrence or aggravation of a disease or injury; and (3) evidence of a nexus between the claimed in-service disease or injury and the current disability.  See Hickson v. West, 12 Vet. App. 247, 253 (1999).  The determination as to whether these requirements are met is based on an analysis of all the evidence of record and the evaluation of its credibility and probative value.  See Baldwin v. West, 13 Vet. App. 1, 8 (1999).

For certain chronic disorders, including hearing loss disability, arthritis, and organic diseases of the nervous system, service connection may be presumed to have been incurred in service if the disease becomes manifest to a compensable degree within one year following separation from service.  See 38 U.S.C.A. §§ 1101, 1110, 1112, 1113 (West 2002); 38 C.F.R. §§ 3.307, 3.309(a) (2011).

Service connection for impaired hearing shall only be established when hearing status, as determined by audiometric testing, meets specified pure tone and speech recognition criteria.  Audiometric testing measures threshold hearing levels (in decibels), over a range of frequencies (in Hertz).  See Hensley v. Brown, 5 Vet. App. 155, 158 (1993).

The determination of whether a veteran has a disability based on hearing loss is governed by 38 C.F.R. § 3.385 (2011).  For the purposes of applying the law administered by VA, impaired hearing will be considered to be a disability when the auditory threshold in any of the frequencies 500, 1000, 2000, 3000, or 4000 Hertz is 40 decibels or greater; or when the auditory thresholds for at least three of the frequencies 500, 1000, 2000, 3000, or 4000 Hertz are 26 decibels or greater; or when speech recognition scores using the Maryland CNC Test are less than 94 percent.  See 38 C.F.R. § 3.385 (2011). 

A veteran will be considered to have been in sound condition when examined, accepted and enrolled for service, except as to defects, infirmities, or disorders noted at entrance into service, or where clear and unmistakable (obvious or manifest) evidence demonstrates that an injury or disease existed prior thereto.  38 U.S.C.A. § 1111 (West 2002); 38 C.F.R. § 3.304(b) (2011).

VA's General Counsel has held that to rebut the presumption of sound condition under 38 U.S.C. § 1111, VA must show by clear and unmistakable evidence both that the disease or injury existed prior to service and that the disease or injury was not aggravated by service.  See VAOPGCPREC 3-2003 (July 16, 2003); see also Wagner v. Principi, 370 F. 3d 1089 (Fed. Cir. 2004).  The Court has held, however, that this presumption attaches only where there has been an entrance examination in which the later complained-of disability was not detected.  See Bagby v. Derwinski, 1 Vet. App. 225, 227 (1991).  In VAOPGCPREC 3-2003, VA's General Counsel noted that "[u]nder the language of [38 U.S.C. § 1111], VA's burden of showing that the condition was not aggravated by service is conditioned only upon a predicate showing that the condition in question was not noted at entry into service."

Cases in which the condition is noted on entrance are, however, still governed by the presumption of aggravation contained in 38 U.S.C. § 1153 (as opposed to that applicable under 38 U.S.C. § 1111 where the complained of condition was not noted on entrance into service).  This statute provides that a pre-existing injury or disease will be considered to have been aggravated by active service where there is an increase in disability during such service, unless clear and unmistakable evidence shows that the increase in disability is due to the natural progress of the disease.  38 U.S.C.A. § 1153 (West 2002); 38 C.F.R. § 3.306 (2011).

Aggravation may not be conceded where the disability underwent no increase in severity during service on the basis of all the evidence of record pertaining to the manifestations of the disability prior to, during, and subsequent to service.  38 U.S.C.A. § 1153 (West 2002); 38 C.F.R. §§ 3.304, 3.306(b) (2011).

A pre-existing disease or injury will be presumed to have been aggravated by service only if the evidence shows that the underlying disability underwent an increase in severity; the occurrence of symptoms, in the absence of an increase in the underlying severity, does not constitute aggravation of the disability.  See Davis v. Principi, 276 F.3d 1341, 1345 (Fed. Cir. 2002); 38 C.F.R. § 3.306(a) (2011).

Aggravation is characterized by an increase in the severity of a disability during service, and a finding of aggravation is not appropriate in cases where the evidence specifically shows that the increase is due to the natural progress of the disease. Furthermore, temporary or intermittent flare-ups of a pre-existing disease during service are not sufficient to be considered aggravation of the disease unless the underlying condition, as contrasted to symptoms, worsens.  See Jensen v. Brown, 4 Vet. App. 304, 306-07 (1993); Hunt v. Derwinski, 1 Vet. App. 292 (1991).

The Board notes that the Veteran reported on his January 1971 report of medical history in conjunction with his entrance examination for his second period of military service that he had a history of headaches due to a head injury when he was 14 years old as well as a history of foot trouble, specifically reporting "weak ankles."    
	
To the extent that there is a question as to whether the Veteran had a preexisting headaches disability or bilateral foot disability that was aggravated by his second period of service, the Board notes that no headaches disability or bilateral foot disability was noted on the Veteran's January 1971 entrance examination and thus the presumption of soundness applies.  This presumption cannot be rebutted unless there is clear and unmistakable evidence that the migraine headaches and/or bilateral foot disability pre-existed and was not aggravated by service.  38 U.S.C.A. § 1111; 38 C.F.R. § 3.304(b).  The Board observes that the Veteran's service treatment records during his second period of active duty do not document the presence of migraine headaches or a bilateral foot disability or symptoms associated therewith that may be attributable to pre-existing disabilities.  Accordingly, the Board finds that there is not clear and unmistakable evidence that the Veteran's current migraine headaches and bilateral foot tendonitis pre-existed his military service.  See VAOPGCPREC 3-2003 (July 16, 2003); see also Wagner v. Principi, 370 F. 3d 1089 (Fed. Cir. 2004).  Moreover, the Veteran has indicated that the onset of these disabilities was during his second period of active duty.  See, e.g., the Veteran's claim for VA benefits dated February 2005.  The presumption of soundness upon enlistment has therefore not been rebutted.  See 38 U.S.C.A. § 1111 (West 2002); 38 C.F.R. § 3.304(b) (2011); see also Bagby v. Derwinski, 1 Vet. App. 225, 227.

As the Veteran is presumed sound upon his enlistment into active military service, the Board will determine whether his migraine headache disability and/or his bilateral tendonitis of the feet was incurred during, or is otherwise etiologically related to his military service.

In order to show a chronic disease in service there is required a combination of manifestations sufficient to identify the disease entity, and sufficient observation to establish chronicity at the time, as distinguished from merely isolated findings or a diagnosis including the word "chronic."  When the fact or chronicity in service is not adequately supported, then a showing of continuity after discharge is required to support a claim.  There must be competent medical evidence unless the evidence relates to a condition as to which lay observation is competent to identify its existence.  See 38 C.F.R. § 3.303(b) (2011).

After the evidence is assembled, it is the Board's responsibility to evaluate the entire record.  See 38 U.S.C.A. § 7104(a) (West 2002).  When there is an approximate balance of evidence regarding the merits of an issue material to the determination of the matter, the benefit of the doubt in resolving each issue shall be given to the claimant.  See 38 U.S.C.A. § 5107 (West 2002); 38 C.F.R. §§ 3.102, 4.3 (2011).  

In Gilbert v. Derwinski, 1 Vet. App. 49, 53 (1990), the United States Court of Appeals for Veterans Claims (Court) stated that "a veteran need only demonstrate that there is an 'approximate balance of positive and negative evidence' in order to prevail."  To deny a claim on its merits, the preponderance of the evidence must be against the claim.  See Alemany v. Brown, 9 Vet App. 518, 519 (1996), citing Gilbert, 1 Vet. App. at 54.

A.  Left Ear Hearing Loss Disability

The Veteran is claiming entitlement to service connection for a left ear hearing loss disability which he contends are due to his military service.  See, e.g., the Veteran's notice of disagreement dated March 2006.

As noted above, in order for service connection to be granted, three elements must be present:  (1) a current disability; (2) in-service incurrence of disease or injury; and (3) medical nexus.  See Hickson, supra.

As to Hickson element (1), it is undisputed that the Veteran is currently diagnosed with a left ear hearing loss disability as is evidenced by the reports of VA examination dated in June.  Specifically, the June 2005 VA audiological examination report noted that puretone threshold testing was 40 dB in the left ear at 4000 Hz.  Accordingly, the Veteran met the regulation criteria for a left ear hearing disability under 38 C.F.R. § 3.385.  Hickson element (1) is, therefore, satisfied as to this claim.

With regard to Hickson element (2), concerning in-service disease, a review of the Veteran's service treatment records reveals no evidence of a left ear hearing loss disability.  On the contrary, pure tone thresholds, in decibels, were as follows for an August 1970 audiological examination during the Veteran's first period of military service:




HERTZ



500
1000
2000
3000
4000
LEFT
15
10
10
15
15

Pure tone thresholds, in decibels, were as follows for the January 1971 entrance audiological examination for the Veteran's second period of military service:




HERTZ



500
1000
2000
3000
4000
LEFT
15
15
10
15
30

Pure tone thresholds, in decibels, were as follows for the March 1978 separation 

audiological examination for the Veteran's second period of military service:




HERTZ



500
1000
2000
3000
4000
LEFT
25
25
20
X
25

As the evidence does not show an auditory threshold of 40 decibels at prescribed frequency (500, 1000, 2000, 3000, or 4000 Hertz) or three or more frequencies exceeding 26 degrees during any in-service examination, the Board concludes that a left ear hearing loss disability is not shown in service.  Thus, Hickson element (2) is not met as to in-service disease.    

Likewise, the record does not reflect competent evidence showing any manifestations of left ear hearing loss disability during the one-year presumptive period after the Veteran's separation from service.  On the contrary, the record does not reflect any complaints or findings of a left ear hearing loss disability until February 2005 (more than 25 years after his separation from active service) that are consistent with a left ear hearing loss disability.  Accordingly, service connection on a presumptive basis is not warranted.

However, with respect to in-service injury, the Veteran maintains that he developed a left ear hearing loss disability due to noise exposure in service from working around the firing of weapons and from being in an attack helicopter squadron which involved refueling the helicopter.  See, e.g., the July 2007 Board hearing transcript, pgs. 3-7. The Veteran served on active duty from August 1970 to October 1970 and from April 1971 to June 1978.  His DD Form 214 reflects that his military occupational specialty involved supplying petroleum.  As indicated above, his service treatment records are negative for any history, treatment, or diagnosis of a left ear hearing loss disability.  Nonetheless, pursuant to the provisions of 38 U.S.C.A. § 1154(a), the Board finds that the circumstances of the Veteran's service, including military training as a petroleum supplier for vehicles, would be consistent with exposure to loud noise in service.  This is sufficient to satisfy Hickson element (2).

Turning to crucial element (3), medical nexus, the Board has carefully evaluated the evidence and, for reasons stated immediately below, finds that a preponderance of the competent and probative evidence of record supports a finding that the Veteran's current left ear hearing loss disability is not etiologically related to his military service.  In addition to the results of a current audiological examination, the June 2005 VA examiner considered the Veteran's history of military noise exposure working as a petroleum specialist and reviewed his service audiological examinations.  Despite the Veteran's in-service noise exposure, the audiologist concluded that, "it is not likely the [V]eteran's current hearing loss in his left ear was precipitated by military noise exposure."  The examiner's rationale for his conclusion was based on a review of the Veteran's service audiological examinations, in particular the Veteran's separation examination which the examiner indicated was within normal limits.  The examiner also noted his experience as a licensed audiologist.  

The June 2005 VA examination report appears to have been based upon thorough review of the record, thorough examination of the Veteran, and thoughtful analysis of the Veteran's entire history.  See Bloom v. West, 12 Vet. App. 185, 187 (1999) [the probative value of a physician's statement is dependent, in part, upon the extent to which it reflects "clinical data or other rationale to support his opinion"].  Additionally, the VA examiner's opinion appears to be consistent with the Veteran's medical history, which is absent any symptomatology of a left ear hearing loss disability for several years after service.  Further, in rendering the opinions, the VA examiner considered the Veteran's credible report of in-service noise and determined that the left ear hearing loss disability was not related to the Veteran's military service to include his in-service noise exposure.   

In relevant part, 38 U.S.C.A. 1154(a) (West 2002) requires that VA give "due consideration" to "all pertinent medical and lay evidence" in evaluating a claim for disability or death benefits.  Davidson v. Shinseki, 581 F.3d 1313 (Fed. Cir. 2009).
The Veteran has not submitted a medical opinion to contradict the VA examiner's opinions with regard to his claims of entitlement to service connection for a left ear hearing loss disability.  

With respect to the lay statements submitted in support of the claim, "Lay evidence can be competent and sufficient to establish a diagnosis of a condition when (1) a layperson is competent to identify the medical condition, (2) the layperson is reporting a contemporaneous medical diagnosis, or (3) lay testimony describing symptoms at the time supports a later diagnosis by a medical professional."  Jandreau v. Nicholson, 492 F.3d 1372, 1377 (Fed. Cir. 2007); see also Buchanan v. Nicholson, 451 F.3d 1331, 1337 (Fed. Cir. 2006) ("[T]he Board cannot determine that lay evidence lacks credibility merely because it is unaccompanied by contemporaneous medical evidence").

The Board observes that the Veteran's wife testified as to the Veteran's symptomatology with regard to the Veteran's hearing loss claim.  The Board notes that the Veteran and his wife, while entirely competent to report the Veteran's symptoms both current and past (including difficulty hearing), have presented no probative clinical evidence of a nexus between the Veteran's left ear hearing loss disability, and his military service.  The Board finds that the Veteran and his wife as lay persons are not competent to associate any of the Veteran's claimed symptoms to military service.  That is, the Veteran and his wife are not competent to opine on matters such as the etiology of the Veteran's current left ear hearing loss disability.  Such opinion requires specific medical training and is beyond the competency of the Veteran, his wife, or any other lay person.  In the absence of evidence indicating that the Veteran and his wife have the medical training to render medical opinions, the Board must find that their contentions with regard to a medical nexus between the Veteran's left ear hearing loss disability and his military service to be of no probative value.  See also 38 C.F.R. § 3.159(a)(1) (2011) [competent medical evidence means evidence provided by a person who is qualified through education, training, or experience to offer medical diagnoses, statements, or opinions].  Accordingly, the statements offered by the Veteran and his wife in support of his own claims are not competent evidence of a medical nexus.

The Board is aware of the provisions of 38 C.F.R. § 3.303(b), discussed above, relating to chronicity and continuity of symptomatology.  The Board notes that the Veteran appears to be contending that he has had a left ear hearing loss disability continually since service.  However, the first postservice evidence of complaint of, or treatment for these disabilities are dated in February 2005, when the Veteran filed his claim for VA benefits.  This was more than 25 years after the Veteran left service in June 1978.  

While the Veteran is competent to report difficulty hearing, the Board notes that a left ear hearing loss disability was diagnosed at the time of his service discharge.  Likewise, the record contains no complaints of difficulty hearing at the time of his service separation.  The Board finds that his current statements regarding a continuity of a left ear hearing loss disability since service is not credible.  His March 1978 separation examination from service as well as the June 2005 VA examinations contradict any current assertion that his current left ear hearing loss disability was initially manifested during service and has continued since that service.  

There is no competent medical evidence that the Veteran complained of or was treated for left ear hearing loss for many years after his separation from service.  See Maxson v. Gober, 230 F.3d 1330, 1333 (Fed. Cir. 2000) [noting that it was proper to consider the veteran's entire medical history, including the lengthy period of absence of complaint with respect to the condition he now raised]; see also Mense v. Derwinski, 1 Vet. App. 354, 356 (1991) [affirming Board where it found that veteran failed to account for the lengthy time period after service for which there was no clinical documentation of the claimed condition].  The Board accordingly places no probative value on the assertions of the Veteran that there has been a continuity of symptomatology dating to service.  Therefore, continuity of symptomatology after service is not demonstrated. 

Based on the discussion above, the Board concludes that Hickson element (3) is not met, and the Veteran's claims fail on this basis.  Accordingly, for the reasons and bases expressed above the Board finds that the preponderance of the evidence is against the Veteran's claims of entitlement to service connection for a left ear hearing loss disability.  The benefits sought on appeal are accordingly denied.


B.  Cold Weather Injuries

The Veteran contends that his current peripheral vascular disease is related to cold weather exposure during military service in Germany.  See, e.g., the July 2007 Board hearing transcript, page 16.  

As to Hickson element (1), it is undisputed that the Veteran is currently diagnosed with peripheral vascular disease as noted in the March 2010 VA examination.  Accordingly, Hickson element (1) is, therefore, satisfied as to this claim.

The Board observes that the Veteran's service treatment records are absent complaints of or treatment for a disease related to cold weather exposure.  However, the Board notes that the Veteran is competent to attest to experiencing exposure to cold weather.  See Jandreau v. Nicholson, 492 F.3d 1372 (Fed. Cir. 2007) (lay evidence can be competent and sufficient to establish a diagnosis of a condition when (1) a layperson is competent to identify the medical condition, (2) the layperson is reporting a contemporaneous medical diagnosis, or (3) lay testimony describing symptoms at the time supports a later diagnosis by a medical professional).  Therefore, although the Veteran as a lay person has not been shown to be capable of making medical conclusions, he is competent to report the circumstances of exposure to cold temperatures.  Further, the Veteran's DD 214 verifies service in Germany.  The Board therefore finds that Hickson element (2) is arguably met as to this claim.

The Board notes that the record does not reflect medical evidence showing any manifestations of disease of the lower extremities during the one-year presumptive period after the Veteran's separation from service.  On the contrary, the record does not reflect any complaints or findings of a vascular disease of the lower extremities until February 2005 (more than 25 years after his separation from active service).  Accordingly, service connection on a presumptive basis is not warranted.

Turning to crucial element (3), medical nexus, the Board has carefully evaluated the evidence and, for reasons stated immediately below, finds that a preponderance of the competent and probative evidence of record is against a finding that the Veteran has cold weather injury residuals related to his military service.  In this regard, 
Board observes that he was afforded a VA cold injury examination in March 2010.  Pertinently, the examiner considered the Veteran's report of injury to his feet from cold weather during military service in Germany.  After examination of the Veteran and consideration of his medical history, the VA examiner diagnosed the Veteran with peripheral vascular disease, status post bilateral common iliac artery stenting, history of severe smoking abuse, history of severe hyperlipidemia, and concluded that the Veteran's disability is "not a result of his military service."  The examiner's rationale for his conclusion was based on his review of the Veteran's service treatment records which did not document treatment for a cold weather injury.  He also noted the Veteran's three years of service in Germany, and that it would be unlikely that the Veteran would have spent that length of time at the same position and not seek medical care.  He further noted the absence of postservice treatment for the peripheral vascular disease until 2007.  He also noted the Veteran's current vascular disease in his lower extremities is "much more likely due to his severe hyperlipidemia, and severe smoking abuse."  He further indicated no documentation of skin changes in the past, and that a cold injury to the feet would not cause proximal vascular disease.  The examiner finally reported that the Veteran denied any type of mottling, cyanosis, ulceration, evidence of any chilblains, any blister, or asteatotic eczema following his separation from military service.  

The March 2010 VA examination report appears to have been based upon thorough review of the record, thorough examination of the Veteran, and thoughtful analysis of the Veteran's entire history.  See Bloom.  The VA examiner's opinion also appears to be consistent with the Veteran's medical history, which is absent any symptomatology of cold weather injury residuals or peripheral vascular disease for several years after service.  Further, in rendering the opinion, the VA examiner considered the Veteran's credible report of cold weather exposure, and determined that the Veteran's did not have cold weather injury or peripheral vascular disease as a result of his military service.   

The Board observes a letter from R.R., M.D., dated August 2007 documented treatment for the Veteran's lower extremity claudication and the Veteran's reported in-service cold weather exposure.  With respect to the Veteran's current lower extremity claudication, Dr. R.R. reported that "[i]t would be impossible to prove that this was not [military service] related, and I think consideration needs to be given to this in the highest priority." 

The Board finds the opinion of Dr. R.R. to be of little probative value.  Crucially, Dr. R.R. failed to provide a rationale as to his conclusion that "[i]t would be impossible to prove" that the Veteran's current lower extremity claudication is not related to his military service.  See Hernandez-Toyens v. West, 11 Vet. App. 379, 382 (1998) [the failure of the physician to provide a basis for his/her opinion goes to the weight or credibility of the evidence].  On the contrary, as discussed above, the March 2010 VA examiner specifically noted the Veteran's reported in-service exposure to cold weather, and concluded that the Veteran's current vascular disease is not related to his military service.  He also noted the absence of treatment for vascular disease in the lower extremities for many years following separation form service and indicated that the Veteran's current disability is related to his hyperlipidemia and history of smoking abuse.  Notably, there is no mention of the Veteran's history of hyperlipidemia or smoking abuse in Dr. R.R.'s opinion. Accordingly, the Board finds the August 2007 private opinion of Dr. R.R. to be of less probative value than the August 2005 VA opinion in determining whether the Veteran's current vascular disease of the lower extremities is related to his military service. 

With regard to the lay evidence submitted in support of the claim, the Board acknowledges the Veteran's assertions that his problems are related to in-service cold weather exposure and his wife's testimony of symptomatology.  Again, the Board notes that the Veteran and his wife, while entirely competent to report the Veteran's symptoms both current and past (including cold feeling in the lower extremities), the Veteran and his wife as lay persons are not competent to associate any of the Veteran's claimed symptoms to military service.  That is, the Veteran and his wife are not competent to opine on matters such as the etiology of the Veteran's has residual disability as a result of in-service cold weather exposure.  Such opinion requires specific medical training and is beyond the competency of the Veteran, his wife, or any other lay person.  In the absence of evidence indicating that the Veteran and his wife have the medical training to render medical opinions, the Board must find that their contentions with regard to a medical nexus between any current cold weather injury residuals and his military service to be of no probative value.  See also 38 C.F.R. § 3.159(a)(1) (2011) [competent medical evidence means evidence provided by a person who is qualified through education, training, or experience to offer medical diagnoses, statements, or opinions].  Accordingly, the statements offered by the Veteran and his wife in support of his claim are not competent evidence of a medical nexus.

With regard to chronicity and continuity of symptomatology, the first postservice evidence of complaint of, or treatment for these disabilities is dated in February 2005, when the Veteran filed his claim for VA benefits.  This was more than 25 years after the Veteran left service in June 1978.  

While the Veteran is competent to report cold sensation and pain in his lower extremities over the years since service, the Board notes that residual disability as a result of cold weather exposure was noted at the time of his service discharge.  The Board finds that his current statements regarding a continuity of a symptoms related to cold weather exposure since service are not credible.  His March 1978 separation examination from service as well as the August 2005 VA examination contradicts any current assertion that his current peripheral vascular disease was initially manifested during service and has continued since that service.  There is no competent medical evidence that the Veteran complained of or was treated for any cold weather residuals for many years after his separation from service.  See Maxson.  The Board accordingly places no probative value on the assertions of the Veteran that there has been a continuity of symptomatology dating to service.  Therefore, continuity of symptomatology after service is not demonstrated. Accordingly, Hickson element (3) is not met, and the Veteran's claims fail on this basis.  
 
In conclusion, for the reasons and bases expressed above the Board finds that the preponderance of the evidence is against the Veteran's claim of entitlement to service connection for a residuals of cold weather exposure.  The benefit sought on appeal is accordingly denied.

C.  Migraine Headaches

As to Hickson element (1), an August 2005 VA examination report shows that the Veteran currently has a migraine headaches disability.  Accordingly, Hickson element (1) is, therefore, satisfied as to this claim.

With respect to Hickson element (2), the Veteran complained of frequent or severe headaches on his January 1971 report of medical history in conjunction with his entrance examination for his second period of military service.  Moreover, the Board notes that a service treatment record dated in May 1972 documents complaints of cluster headaches which had persisted for three days.  The Veteran also reported history of frequent or severe headaches on his March 1978 report of medical history in conjunction with his separation examination.  However, he was not diagnosed with a headaches disability at that time.  The remainder of the Veteran's service treatment records are absent for complaints of or treatment for migraine headaches.  However, as the Veteran's service treatment records document treatment for headaches, the Board finds that Hickson element (2) is arguably met as to this claim.   

Turning to crucial element (3), medical nexus, the Board has carefully evaluated the evidence and, for reasons stated immediately below, finds that a preponderance of the competent and probative evidence of record supports a finding that the Veteran's migraine headaches are not related to his military service.  Notably, the August 2005 examiner considered the Veteran's report of the onset of the migraine headaches which was reportedly during military service and noted the Veteran's in-service treatment and postservice symptomatology.  After examination of the Veteran and consideration of his medical history, the VA concluded that the Veteran's migraine headaches are "less likely as not (less than 50/50 probability) caused by or a result of" military service.  The examiner's rationale for his conclusion was based on his review of the Veteran's medical history, which the examiner noted did not demonstrate treatment for migraine headaches for many years following discharge from active duty.  Based on the absence of treatment for the headaches following separation from military service, the examiner therefore indicated that the Veteran's current migraine headaches are less likely as not related to his military service

The August 2005 VA examination report appear to have been based upon thorough review of the record, thorough examination of the Veteran, and thoughtful analysis of the Veteran's entire history.  See Bloom.  Additionally, the VA examiner's opinion appears to be consistent with the Veteran's medical history, which is absent any symptomatology of migraine headaches years after service.  Further, in rendering the opinions, the VA examiners considered the Veteran's service treatment records which included treatment for migraine headaches, and determined that the current migraine headaches were not related to the Veteran's military service.   

The Veteran has not submitted a medical opinion to contradict the VA examiner's opinion with regard to his claims of entitlement to service connection for migraine headaches.

With respect to the lay statements rendered by the Veteran and his wife, as noted previous, they are competent to report the Veteran's symptoms both current and past (including symptoms related to headaches).  However, the Veteran has presented no probative clinical evidence of a nexus between his current migraine headaches and his military service.  They are not competent to opine on matters such as the etiology of the Veteran's current migraine headaches as such opinion requires specific medical training and is beyond the competency of the Veteran, his wife, or any other lay person.  In the absence of evidence indicating that the Veteran and his wife have the medical training to render medical opinions, the Board must find that their contentions with regard to a medical nexus between the Veteran's migraine headaches and his military service to be of no probative value.  See also 38 C.F.R. § 3.159(a)(1) (2011).  Accordingly, the statements offered by the Veteran and his wife in support of his own claims are not competent evidence of a medical nexus.

The Board is aware of the provisions of 38 C.F.R. § 3.303(b), discussed above, relating to chronicity and continuity of symptomatology.  The Board notes that the Veteran appears to be contending that he has had migraine headaches continually since service.  However, the first postservice evidence of complaint of, or treatment for these disabilities is dated in February 2005, when the Veteran filed his claim for VA benefits more than 25 years after service.  

While the Veteran is competent to headaches over the years since service, the Board notes that migraine headaches were not diagnosed at the time of his service discharge.  The Board finds that his current statements regarding a continuity of symptoms related to migraine headaches since service are not credible.  His March 1978 separation examination from service as well as the August 2005VA examination contradicts any current assertion that his current migraine headaches were manifested during service and have continued since service.  There is no competent medical evidence that the Veteran complained of or was treated for any of migraine headaches for many years after his separation from service.  See Maxson.  The Board accordingly places no probative value on the assertions of the Veteran that there has been a continuity of symptomatology dating to service.  Therefore, continuity of symptomatology after service is not demonstrated. 

Accordingly, Hickson element (3) is not met, and the Veteran's claims fail on this basis.  
 
In conclusion, for the reasons and bases expressed above the Board finds that the preponderance of the evidence is against the Veteran's claim of entitlement to service connection for migraine headaches.  The benefit sought on appeal is accordingly denied.

D.  Bilateral Tendonitis of the Feet

As to Hickson element (1), an August 2005 VA examination report shows that the Veteran currently has bilateral foot tendonitis.  Accordingly, Hickson element (1) is, therefore, satisfied as to this claim.  

With respect to Hickson element (2), service treatment record dated September 1975 documents treatment for swelling in the Veteran's feet and diagnosis of mild tendonitis.  He also complained of foot trouble on his report of medical history in conjunction with both the January 1971 entrance examination and March 1978 separation examination.  Although the remainder of the Veteran's service treatment records are absent complaint of or treatment for tendonitis, the Board finds that Hickson element (2) is met due to in-service treatment and diagnosis of a bilateral foot disability.

The Board notes that the record does not reflect medical evidence showing any manifestations of arthritis of the feet during the one-year presumptive period after the Veteran's separation from service.  On the contrary, the record does not reflect any complaints or findings of a bilateral foot disability until February 2005 (more than 25 years after his separation from active service).  Accordingly, service connection on a presumptive basis is not warranted.  

Turning to crucial element (3), medical nexus, the Board has carefully evaluated the evidence and, for reasons stated immediately below, finds that a preponderance of the competent and probative evidence of record supports a finding that the Veteran's current bilateral tendonitis of the feet are not related to his military service.  The August 2005 examiner considered the Veteran's report of the onset of the tendonitis of the feet which was reportedly during military service and noted the Veteran's in-service treatment and postservice symptomatology.  After examination of the Veteran and consideration of his medical history, the VA examiner concluded that this foot disability is "less likely as not (less than 50/50 probability) caused by or a result of" military service.  The examiner's rationale for his conclusion was based on his review of the Veteran's medical history, which the examiner noted did not demonstrate treatment for a foot disability for many years following discharge from active duty.  Based on the absence of treatment for the bilateral foot disability following separation from military service, the examiner therefore indicated that the Veteran's current bilateral tendonitis is less likely as not related to his military service

The August 2005 VA examination report appears to have been based upon thorough review of the record, thorough examination of the Veteran, and thoughtful analysis of the Veteran's entire history.  See Bloom.  Additionally, the VA examiner's opinion appears to be consistent with the Veteran's medical history, which is absent any symptomatology of bilateral tendonitis of the feet for several years after service.  Further, in rendering the opinions, the VA examiner considered the Veteran's service treatment records which included treatment for migraine headaches and bilateral tendonitis of the feet and determined that the Veteran's bilateral tendonitis of the feet are not related to the Veteran's military service.   

The Veteran has not submitted a medical opinion to contradict the VA examiner's opinions with regard to his claim of entitlement to service connection bilateral tendonitis of the feet.

While the Veteran's and his wife, while entirely competent to report the Veteran's symptoms both current and past (including pain in the feet), have presented no probative clinical evidence of a nexus between the Veteran's bilateral tendonitis of the feet and his military service.  As laypersons, neither the Veteran nor his wife is competent to opine on matters such as the etiology of the Veteran's bilateral tendonitis of the feet.  Such opinion requires specific medical training and is beyond the competency of the Veteran, his wife, or any other lay person.  In the absence of evidence indicating that the Veteran and his wife have the medical training to render medical opinions, the Board must find that their contentions with regard to a medical nexus between the Veteran's bilateral tendonitis of the feet and his military service to be of no probative value.  See also 38 C.F.R. § 3.159(a)(1) (2011) 

To the extent that the Veteran may be contending a continuity of symptomatology since service, the first postservice evidence of complaint of, or treatment for these disabilities are dated in February 2005, when the Veteran filed his claim for VA benefits.  This was more than 25 years after the Veteran left service in June 1978.  
While the Veteran is competent to pain in his feet over the years since service, the Board observes that a bilateral foot disability, or symptoms related to the feet, was not noted at the time of his service discharge.  The Board finds that his current statements regarding a continuity of symptoms related to bilateral tendonitis of the feet since service are not credible.  His March 1978 separation examination from service as well as the August 2005 VA examination contradicts any current assertion that his bilateral tendonitis of the feet was manifested during service and symptoms of such have persisted since that time.  There is no competent medical evidence that the Veteran complained of or was treated for any of these disabilities for many years after his separation from service.  See Maxson.  The Board accordingly places no probative value on the assertions of the Veteran that there has been a continuity of symptomatology dating to service.  Therefore, continuity of symptomatology after service is not demonstrated as to any of these disabilities. 

Accordingly, Hickson element (3) is not met, and the Veteran's claims fail on this basis.  
 
In conclusion, for the reasons and bases expressed above the Board finds that the preponderance of the evidence is against the Veteran's claim of entitlement to service connection for bilateral tendonitis of the feet.  The benefit sought on appeal is accordingly denied.
 
E.  Coronary Artery Disease

As to Hickson element (1), the competent and probative evidence of record documents diagnoses of coronary artery disease.  See, e.g., a private treatment record from Avera St. Anthony's Hospital dated March 2007.  Hickson element (1) is therefore satisfied.

Turning to crucial element (2), in-service incurrence of an injury or disease, the Veteran essentially contends that his current coronary artery disease manifested during his period of military service.  See, e.g., the Veteran's notice of disagreement dated March 2006. 

However, the Board finds the Veteran's contentions to be lacking in probative value and is not credible.  Crucially, his service treatment records indicate no suggestion of treatment for coronary artery disease.  Notably, the Veteran's March 1978 separation examination documents a normal chest and heart examination.  

Additionally, the evidence of record does not indicate suggestion of treatment for coronary artery disease until many years following the Veteran's discharge from service.  The earliest document showing a history by the Veteran of being diagnosed with coronary artery disease dating back to service is in January 2003.  In particular, a private treatment record from Sioux Valley Hospital indicates that the Veteran underwent a coronary artery bypass in January 2003.  This is more than 20 years after his separation from service.  See Curry v. Brown, 7 Vet. App. 59, 68 (1994) [contemporaneous evidence has greater probative value than history as reported by the veteran]; see also Maxson, supra.    

The Board observes that lay evidence is competent if it is provided by a person who has knowledge of facts or circumstances and conveys matters that can be observed and described by a lay person (e.g. any evidence not requiring that the proponent has specialized education, training, or experience).  38 C.F.R. § 3.159(a)(2).  As such, the Veteran can competently testify about symptoms he experienced in service.  However, competency must be distinguished from weight and credibility.  The former is a legal concept determining whether testimony may be heard and considered by the trier of fact, while the latter is a factual determination going to the probative value of the evidence to be made after the evidence has been admitted. Layno v. Brown, 6 Vet. App. 465, 469 (1994).  In the present case, the Board finds that the Veteran's history of coronary artery disease since service is not credible in light of both the lack of any post service treatment or complaints of coronary artery disease until January 2003.  The Board further notes that the Veteran testified at the July 2007 Board hearing that he did not initially notice any symptomatology related to his coronary artery disease until 2001.  Although he also stated that he had chest pains during service, he "figured it was because of the smoking."  See July 2007 Board hearing transcript, page 12.  

Accordingly, the Veteran's recent unsupported and self-serving statements concerning in-service development of coronary artery disease and treatment for such are at odds with the remainder of the record, which is devoid any indication that any injury or disease occurred during service or for more than 20 years thereafter.  As such, the Veteran's statements are lacking credibility and probative value.  See Cartright v. Derwinski, 2 Vet. App. 24, 25 (1991) [VA cannot ignore a veteran's testimony simply because the veteran is an interested party; personal interest may, however, affect the credibility of the evidence].

In short, there is no objective indication of an in-service diagnosis of coronary artery disease or symptomatology attributed therewith.  Element (2) is therefore not met, and the Veteran's claim fails on this basis.  

For the sake of completeness, the Board will discuss element (3), medical nexus.  See Luallen v. Brown, 8 Vet. App. 92, 95-6 (1995), citing Holbrook v. Brown, 8 Vet. App. 91, 92 (1995) [the Board has the fundamental authority to decide a claim in the alternative].  There is no competent evidence of record that establishes a causal relationship between the Veteran's currently diagnosed coronary artery disease and his military service.  In the absence of in-service disease or injury, it would seem that such medical nexus opinion would be impossible.

To the extent that the Veteran asserts that his coronary artery disease is related to his military service, the Board observes that lay people are competent to testify to visible or otherwise observable symptoms of disability.  See Jandreau v. Nicholson, 492 F.3d 1372, 1376-77 (Fed. Cir. 2007); Buchanan v. Nicholson, 451 F.3d 1331, 1336 (Fed. Cir. 2006).  Furthermore, lay witnesses may, in some circumstances, opine on questions of diagnosis and etiology.  See Davidson v. Shinseki, 581 F.3d 1313, 1316 (Fed. Cir. 2009) (Board's categorical statement that "a valid medical opinion" was required to establish nexus, and that a layperson was "not competent" to provide testimony as to nexus because she was a layperson, conflicts with Jandreau).  However, in this case, the Veteran's statements that he has coronary artery disease that is due to service relates to an etiological question as to an internal, not directly observable disease, unlike testimony as to a separated shoulder, varicose veins, or flat feet, which are capable of direct observation.  Compare Woehlaert v. Nicholson, 21 Vet. App. 456, 462 (2007) (unlike varicose veins or a dislocated shoulder, rheumatic fever is not a condition capable of lay diagnosis) with Jandreau, 492 F.3d at 1376 (lay witness capable of diagnosing dislocated shoulder); Barr, 21 Vet. App. at 308-309 (lay testimony is competent to establish the presence of varicose veins); Falzone v. Brown, 8 Vet. App. 398, 405 (1995) (lay person competent to testify to pain and visible flatness of his feet).  The lay statements of the Veteran concerning a relationship between his coronary artery disease and military service are therefore not competent in this regard.  

The Board is aware of the provisions of 38 C.F.R. § 3.303(b), discussed above, relating to chronicity and continuity of symptomatology.  The Board notes that the Veteran appears to be contending that he has had coronary artery disease continually since service.  However, as mentioned above, the first postservice evidence of complaint of, or treatment for, coronary artery disease is dated in January 2003.  See a private treatment record from Sioux Valley Hospital dated January 2003.  This was more than 20 years after the Veteran left service in June 1978.  Additionally, as discussed above, the Veteran indicated at the July 2007 Board hearing that the onset of his coronary artery disease symptoms was in 2001.    

The Board finds that the Veteran's current statements regarding a continuity of coronary artery disease symptomatology since service are not credible.  In particular, the Board reiterates that coronary artery disease was not diagnosed at the time of his service discharge.  The Board also notes that the Veteran provided contradictory testimony at the July 2007 Board hearing when he stated that he did not notice any symptoms related to his coronary artery disease until 2001.  His March 1978 separation examination from service as well as the July 2007 Board hearing testimony contradict any current assertion that his current coronary artery disease was manifested during service.  There is no competent medical evidence that the Veteran complained of or was treated for coronary artery disease for many years after his separation from service.  See Maxson and Mense, both supra.  The Board accordingly places no probative value on the assertions of the Veteran that there has been a continuity of symptomatology dating to service.  Therefore, continuity of symptomatology after service is not demonstrated. 

Accordingly, element (3) is not met, and the Veteran's claim also fails on this basis.

In conclusion, for the reasons and bases expressed above the Board finds that the preponderance of the evidence is against the Veteran's claim of entitlement to service connection for coronary artery disease.  The benefit sought on appeal is accordingly denied.



ORDER

Entitlement to service connection for a left ear hearing loss disability is denied.

Entitlement to service connection for residuals of cold injury, claimed as cold damage is denied.

Entitlement to service connection for migraine headaches is denied.

Entitlement to service connection for bilateral tendonitis of the feet is denied.

Entitlement to service connection for coronary artery disease status post CABG, claimed as heart problems, is denied.





____________________________________________
DAVID L. WIGHT
Veterans Law Judge, Board of Veterans' Appeals



Department of Veterans Affairs


